DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Prosecution is reopened in response to the Patent Board’s Decision mailed on Dec 23, 2020.
This communication is in response to claim amendments and applicant’s remarks filed on 02/22/2021.
Claims 1, 3-4, 6, 8-11, 13, 15-18, and 20 have been amended.
Claims 5, 7, 12, 14, and 19 have been canceled.
No claims have been added.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 
As per claims 1-4, 6, 8-11, 13, 15-18, and 20, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites
              implementing, by a processor of the data processing system, instructions that cause the processor to configure a cognitive sensitive personal information (SPI) broker to implement a cognitive reasoning engine, wherein the cognitive reasoning engine is a lexical module that analyzes and processes queries and requests from service providers received via service provider facing application program interfaces (APIs); 
            identifying, by cognitive reasoning engine, particular SPI required based on a query received from a service provider, wherein the query comprises criteria required to be fulfilled using the particular SPI of a SPI owner for a current transaction initiated by the SPI owner, the particular SPI stored on one or more authorized devices of the SPI owner, the particular SPI is fulfilled from the group consisting of identity information, financial information, and medical information; 
            constructing, by cognitive reasoning engine, a request for the particular SPI from the SPI owner thereby forming a constructed request; 
            sending, bythe constructed request to the one or more authorized devices associated with the SPI owner enrolled with the cognitive SPI broker; 
            receiving, by cognitive reasoning engine, the particular SPI from an authorized device of the one or more authorized devices associated with the SPI owner thereby forming received SPI; Page 2 of 10 
            Lee et al. - 15/611,326using, by cognitive reasoning engine, the received SPI to complete the current transaction; and 
            sending, by cognitive reasoning engine, a notification to the SPI owner that the current transaction has been completed.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, article of manufacture, and system, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of acquiring, by a service provider, personal data from a user through an intermediary broker and using the acquired personal data to perform a transaction (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements, because it is common to acquire personal data (e.g. name, phone number, credit card number, etc.) to perform a transaction in sales activities. Claims 8 and 15 recite similar abstract idea.  That is, other than reciting “processor of the data processing system”, “cognitive reasoning engine”, “lexical module”, “application program interfaces (API)”, and “authorized devices”, nothing in the claim 
•             A similar analysis can be applied to dependent claims 6, 13, and 20, which further recite the abstract idea of generating a query to acquire user data.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “processor of the data processing system”, “cognitive reasoning engine”, “lexical module”, “application program interfaces (API)”, and 
•             A similar analysis can be applied to dependent claims 2-4, 6, 9-11, 13, 16-18, and 20, which include additional claim elements that merely use a generic computer device and generic computer components as a tool to perform an abstract idea, and add insignificant extra-solution activity to the judicial exception.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.  Furthermore, the steps of receiving, storing, and determining the location of one or more digital wallets in the one or more authorized devices, and sending the constructed request based on the result of the determining step are well-understood, routine conventional activities 
              Therefore, claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20070061396), in view of Huh et al. (US 20160321636), and further in view of Burger et al. (US 20130346310). 
Regarding claims 1, 8, and 15, Morris discloses:
          a processor (paragraph [0027]); 
          a computer readable storage medium having a computer readable program stored therein (paragraph [0028]);; and 
          a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to (paragraph [0029]);: 
          configure a cognitive sensitive personal information (SPI) broker to implement a cognitive reasoning engine, wherein the cognitive reasoning engine is a lexical module that analyzes and processes queries and requests from service providers received (By disclosing, “The service provider 102, using the identifier, requests one or more service data elements from the personal data agent 104”; “the personal data agent 104 can verify the type of service being provided and provides only data that is required for the type of service” (paragraph [0077] and [0043])) (Note: the Examiner interprets the “personal data agent 104” in the prior art to be the cognitive sensitive personal information broker with the cognitive reasoning engine in the claimed invention.); 
          identify, by the cognitive reasoning engine, the particular SPI required based on the query particular SPI required based on a query received from a service provider, wherein the query comprises criteria required to be fulfilled using the particular SPI of a SPI owner for a current transaction initiated by the SPI owner, the particular SPI is fulfilled from the group consisting of identity information, financial information (By ; 
            construct, by the cognitive reasoning engine, a request for the particular SPI from the SPI owner thereby forming a constructed request (By disclosing, “the personal data agent 104 may request authorization from the user client 100. ... The authorization provided by the user client 100 may also include values for requested service data elements that are currently not stored at the personal data agent 104” (paragraph [0077])); 
            send, by the cognitive reasoning engine, the constructed request to the one or more authorized devices associated with the SPI owner enrolled with a cognitive SPI broker (By disclosing, “the personal data agent 104 may request authorization from the user client 100. ... The authorization provided by the user client 100 may also include values for requested service data elements that are currently not stored at the personal data agent 104”; “The user client 100 is associated with a client device 108”; and “A user of the user client 100 may access the service data on the personal data agent 104 using a password or some other authentication known only to the user. That is, the user's password to access his/her personal data is exchanged only between the user and his/her personal data agent 104” which infers that the client device enrolled with the personal data agent 104  (paragraph [0077], [0031], and [0044])); 
           receive, by the cognitive reasoning engine, the particular SPI from an authorized device of the one or more authorized devices associated with the SPI owner thereby forming received SPI (By disclosing, “The authorization provided by the user client 100 may also include values for requested service data elements that are currently not stored at the personal data agent 104” (paragraph [0077])); 
            Morris does not expressly disclose:

             the particular SPI stored on one or more authorized devices of the SPI owner;
             the particular SPI includes medical information;
            use, by the cognitive reasoning engine, the received SPI to complete the current transaction; and 
            send, by the cognitive reasoning engine, a notification to the SPI owner that the current transaction has been completed.
            However, Huh teaches:
            receiving the request by the cognitive reasoning engine from service providers via a service provider facing application program interfaces (APIs); (By disclosing, “The merchant's server 320 connects to the third-party's server 340, using, for example, the OAuth protocol, to access the customer's third-party credentials”; “Once the third-party server 340 receives the payment request, a push notification is sent to the authorized customer's mobile device. The third-party mobile app within the customer's mobile device receives the push notification 380 and the customer provides the credit card information”; and “the third-party provides the merchant with public and secret API keys to authorize requests and to securely encrypt payloads. The unique public API key is 
            use, by the cognitive reasoning engine, the received SPI to complete the current transaction (By disclosing, “the customer provides the credit card information with the connected card reader 370. The credit card information is sent to the third-party's server 340 and then forwarded to the merchant's payment processor 330”; and “The third-party server 140 can do further processing with the card data if needed before forwarding the credit card information to the merchant's payment processor 130 to authorize the payment” which means the third-party server complete the transaction by sending the result of the “further processing” to the merchant’s payment processor 130 (paragraph [0036] and [0031] of Huh)); and 
           send, by the cognitive reasoning engine, a notification to the SPI owner that the current transaction has been completed (By disclosing, “A successful authorization response from the payment processor 130 is then passed on from the third-party server 140 to the SDK 160 and back to the mobile application 150 to complete the payment flow” (paragraph [0031] of Huh)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Morris in view of Huh to include techniques of receiving the request by the cognitive reasoning engine from service providers via a service provider facing application program interfaces (APIs); using, by the cognitive reasoning engine, the received SPI to complete the current transaction; and sending, by the cognitive reasoning engine, a notification to the SPI owner that the current transaction has been completed. Doing so would result in an improved invention because this would leverages the advantages of API (e.g. automation, efficiency, personalization, etc.) and the cognitive reasoning engine can further process the transaction based on the user data receive such as risk analysis and acknowledge the user about the result, thus improving the scope of the claimed invention.
         And Burger teaches:
         the particular SPI stored on one or more devices of the SPI owner (By disclosing, “FIGS. 4A and 4B comprise representations of systems similar to FIGS. 2 and 3, respectively, except that the location service 420 is built into the device 422. In general, what was represented as running in the cloud in FIGS. 2 and 3 may run in the user's desktop or other user device that is (reasonably) always connected”; and the store and location service stores user data including reputation data, location data, medical ; and
         the particular SPI includes medical information (paragraph [0025]-[0026] of Burger).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Morris in view of Huh to include techniques of storing the SPI on one of more authorized devices of the SPI owner and the particular SPI includes medical information.  Doing so would result in an improved invention because this would allow the user store and manage the user’s data on the user’s own device, thus improving the security of the data. 

Regarding claims 6, 13, and 20, Morris does not disclose:
          the query is generated utilizing the transaction token S using one or more of business rule markup languages, constraint languages, or natural languages.
          However, Huh teaches:
          the query is generated utilizing the transaction token S using one or more of business rule markup languages, constraint languages, or natural languages. (By disclosing, “The merchant then sends a request to the third-party using the one-time use access token. The third-party can then send a push notification to the customer's mobile device to initiate the payment flow”; and “The third-party mobile app within the customer's mobile device receives the push notification 380 and the 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Morris in view of Huh to include techniques of generating the query using a transaction token. Doing so would result in an improved invention because this would allow transaction and/or merchant related information included in the request, thus it is easier for the transaction parties to identify the transaction and the merchant. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20070061396), in view of Huh et al. (US 20160321636), further in view of Burger et al. (US 20130346310), and Angelov et al. (US 9173101).
Regarding claims 2, 9, and 16, Morris does not disclose:
          receiving, by the cognitive SPI broker, a location of one or more digital wallets in the one or more authorized devices where the particular SPI resides within a particular device of the SPI owner; and
           storing, by the cognitive SPI broker, the location of the one or more digital wallets for use in future transactions.
           However, Angelov teaches:
           receiving, by the cognitive SPI broker, a location of one or more digital wallets in the one or more authorized devices where the particular SPI resides within a particular device of the SPI owner (By disclosing, “the management system 320 stores user information, such as MAC addresses of client devices that a user has registered with the credential management application”; and a digital wallet is associated with an authorized device (Col 10 line 51-Col 11 line3; Col 3 lines 40-60 and Fig. 1 of Angelov)); and
           storing, by the cognitive SPI broker, the location of the one or more digital wallets for use in future transactions (By disclosing, “the management system 320 stores user information, such as MAC addresses of client devices that a user has registered with the credential management application”; and a digital wallet is associated with an authorized device (Col 10 line 51-Col 11 line3; Col 3 lines 40-60 and Fig. 1 of Angelov)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Morris in view of Angelov to include techniques of receiving, by the cognitive SPI broker, a location of one or more digital wallets in the one or more authorized devices where the particular SPI resides within a particular device of the SPI owner; and storing, by the cognitive SPI broker, the location of the one or more digital wallets for use in future transactions.  Doing so would result in an improved invention because this would allow the cognitive SPI broker send the query to a specific wallet and/or device, thus improving the efficiency of the information transmitting procedures in the claimed invention.

Claim 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20070061396), in view of Huh et al. (US 20160321636), further in view of Burger et al. (US 20130346310), and Yang (US 20160300222).
Regarding claims 3, 10, and 17, Morris does not disclose:
          determining, by cognitive reasoning engine, whether a location of one or more digital wallets in the one or more authorized devices including the particular SPI is known; and 
          responsive to the cognitive SPI broker identifying the location of the one or more digital wallets in the one or more authorized devices including the particular SPI, sending, by cognitive reasoning engine, the constructed request to a specific authorized device associated with the location of the one or more digital wallets including the particular SPI.
           However, Yang teaches:
           determining, by the cognitive SPI broker, whether a location of one or more digital wallets is known (By disclosing, an “information compliance system can determine or attempt to determine a possible wallet service as a managing wallet service for a recipient user account owning a destination address from the pending cryptographic transaction” (See at least paragraph [0041] of Yang)); and 
          responsive to the cognitive SPI broker identifying the location of the one or more digital wallets, sending, by the cognitive SPI broker, a message to a specific device associated with the location of the one or more digital wallets (By disclosing, “[a]t step 210, the information compliance system can send a verification request to the possible wallet service to verify that the possible wallet service manages the recipient user account” (See at least paragraph [0041] and Fig. 2 of Yang); and [a]t step 212, the information compliance system can facilitate sharing of identity information …” (See at least paragraph [0044] and Fig. 2 of Yang)). 
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Morris in view of Yang to include techniques of determining, by cognitive reasoning engine, whether a location of one or more digital wallets in the one or more authorized devices including the particular SPI is known; and responsive to the cognitive SPI broker identifying the location of the one or more digital wallets in the one or more authorized devices including the particular SPI, sending, by cognitive reasoning engine, the constructed request to a specific authorized device associated with the location of the one or more digital wallets including the particular SPI. Doing so would result in an improved invention because this would allow the cognitive SPI broker send the query to a specific device, thus improving the 

Regarding claims 4, 11, and 18, Morris does not disclose:
          determining, by cognitive reasoning engine, whether a location of one or more digital wallets in the one or more authorized devices including the particular SPI is known; and 
          responsive to the cognitive SPI broker failing to identify the location of the one or more digital wallets in the one or more authorized devices including the particular SPI, sending, by cognitive reasoning engine, the constructed request to all authorized device authorized by the SPI owner with the cognitive SPI broker.
           However, Yang teaches:
           determining, by the cognitive SPI broker, whether a location of one or more digital wallets is known (By disclosing, an “information compliance system can determine or attempt to determine a possible wallet service as a managing wallet service as a managing wallet service for a recipient user account owning a destination address from the pending cryptographic transaction” (See at least paragraph [0041] of Yang)); and
           responsive to the cognitive SPI broker failing to identify the location of the one or more digital wallets, sending, by the cognitive SPI broker, a message to all devices authorized by the SPI owner with the cognitive SPI broker (By disclosing, “responsive to being unable to determine the possible wallet service or unable to verify, the information compliance system can broadcast an indication of the pending cryptocurrency transaction associated with the destination address to a list of known wallet services” (See at least paragraph [0046]-[0047] and Fig 3 of Yang)).  
            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Morris in view of Yang to include techniques of determining, by cognitive reasoning engine, whether a location of one or more digital wallets in the one or more authorized devices including the particular SPI is known; and responsive to the cognitive SPI broker failing to identify the location of the one or more digital wallets in the one or more authorized devices including the particular SPI, sending, by cognitive reasoning engine, the constructed request to all authorized device authorized by the SPI owner with the cognitive SPI broker.  Doing so would result in an improved invention because this would allow the query being transmitted even when the location of the wallet cannot be identified, thus improving the reliability of the claimed invention.




                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140173754 to Barbir for disclosing open authorization.
US 20130226813 to Voltz for disclosing using tokens to acquiring user data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/DUAN ZHANG/Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685